Citation Nr: 0721251	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  05-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disability, to include as secondary to head 
injury residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1955 to 
November 1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In April 2007 the veteran testified at a Travel Board 
hearing, during which he submitted a waiver for initial RO 
review of additionally submitted evidence.  During the 
hearing and in a separate statement dated in April 2007, the 
veteran raised service connection claims for a bilateral eye 
disorder and memory loss due to his service-connected head 
injury residuals.  The Board hereby refers this matter to the 
RO for appropriate action.  

A rating decision dated in October 2002, inter alia, granted 
service connection for a scar of the left forehead, residuals 
of a head injury, at a rate of 10 percent, and denied the 
veteran's claim for service connection for depression and 
memory loss, including as secondary to an in-service head 
injury.  The veteran was notified of this decision by letter 
dated in October 2002.  He did not appeal that decision, and 
it became final.  The veteran submitted a claim to reopen 
entitlement to service connection for a psychiatric 
disability, including as secondary to head injury in June 
2004.  The RO did not discuss the issue of whether new and 
material evidence had been submitted to warrant reopening the 
appellant's claim.  However, the Board is required to 
consider the issue of finality prior to any consideration on 
the merits.  38 U.S.C.A. §§ 7105(c), 5108 (West 2002); see 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 
Accordingly, the Board will address the issue of entitlement 
to service connection for a psychiatric disability on a 
finality basis.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  The VCAA left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. § 
5103A(f) (West 2002); see also Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).   However, in the context of the issue of 
whether new and material evidence has been submitted, the 
United States Court of Appeals for Veterans Claims has held 
that the VA's statutory duty to assist the veteran includes 
the obligation to obtain pertinent treatment records, the 
existence of which has been called to its attention [that are 
potentially new and material evidence].  Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992).

In this regard, during his April 2007 Travel Board hearing, 
the veteran testified that he is receiving benefits from the 
Social Security Administration (SSA) due to his mental 
disorder.  He also testified that he received treatment at 
several VA facilities, described as Tampa in 1981 and 
currently at Lakeland as well as "Barto."  These records 
need to be obtained and added to the claims file.  VA is held 
to have constructive notice of documents generated by VA, 
even if the documents have not been made part of the record 
in a claim for benefits.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

While the veteran was afforded a VA examination in January 
2006 to determine the nature and etiology of his claimed 
psychiatric disability, to include depression, the examiner 
in an addendum indicated that the claims folder was not 
available for review during the examination.  Thus, the 
examiner should be provided with the claims folder and asked 
to furnish the initially requested opinion.  

Accordingly, the case is REMANDED for the following:

1.  Obtain from the SSA copies of 
determination regarding the veteran's 
claim for disability benefits, along with 
the underlying medical records associated 
with such determination.  Obtain, as 
possible, the VA treatment records from 
the aforementioned facilities as testified 
by the veteran, including those from Tampa 
dated from 1981 as well as the more recent 
records from Lakeland and "Barto."   
    
2.  After the above records have been 
obtained, provide the January 2006 VA 
examiner (or other appropriate examiner if 
the January 2006 examiner is unavailable) 
with the claims file to determine the 
nature and etiology of the veteran's 
psychiatric disability.  After reviewing 
the folder, the examiner should provide an 
opinion as to the etiology of the 
psychiatric disability, to include the 
following: whether it is at least as 
likely as not that the veteran's 
psychiatric disability (identified by 
diagnosis or diagnoses) is causally 
related to any incident in service 
including a head injury or was aggravated 
(i.e. increased in disability) by the 
veteran's service-connected scar of the 
left forehead, residual of head injury.  A 
complete rationale should be provided for 
all opinions expressed.

3.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
benefit sought can be granted.  Unless the 
benefit sought is granted, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




